Honorable Ron Resech Executive Director Texas Cosmetology Commission 1111 Rio Grande Austin, Texas 78701
Re: Jurisdiction of the justice of the peace over misdemeanor cases involving violation of the cosemetology law, article 8451a, V.T.C.S.
Dear Mr. Resech:
You ask:
  Under the Texas Constitution, and the Code of Criminal Procedure, do the justice of peace courts have jurisdiction over misdemeanor cases involving violations of the Cosmetology Statutes, codified as Article 8451a, V.A.C.S.?
You indicate that some justices of the peace refuse to accept complaints under this law claiming a lack of jurisdiction.
Article 5, section 19 of the Texas Constitution provides:
  Justices of the peace shall have jurisdiction in criminal matters of all cases where the penalty or fine to be imposed by law may not be more than for two hundred dollars, . . . .
See also Code Crim. Proc. art. 4.11.
Section 47(a) of article 8451a, V.T.C.S., provides:
  (a) Any person who violates a provision of this Act except Section 35 is guilty of a misdemeanor and on conviction is punishable by a fine of not less than $25 nor more than $100.
Section 35 provides that a physician who signs a health certificate showing that an applicant is free from contagious disease when the physician has not conducted a physical examination of the applicant is guilty of a misdemeanor punishable by a fine of not less than $50 nor more than $200.
Since the punishment for a violation of article 8451a, V.T.C.S., can not exceed $200, the justice courts have jurisdiction over misdemeanor charges brought under the Act.
 SUMMARY
The justice courts have jurisdiction over misdemeanor violations of the Cosmetology Act, article 8451a, V.T.C.S.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee